United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                   March 24, 2006
                          FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                               No. 05-10359
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

           ALFONSO HUITRON, agent of Jose Alfredo Cuestas,

                                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:04-CR-161-ALL
                        --------------------

Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Alfonso    Huitron    appeals   his   guilty-plea     conviction      and

sentence for being illegally present in the United States following

removal.   Huitron’s constitutional challenge to 8 U.S.C. § 1326 is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998).     Although Huitron contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court would

overrule Almendarez-Torres in light of Apprendi v. New Jersey,

     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
530 U.S. 466 (2000), and its progeny, we have repeatedly rejected

such arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).             Huitron properly concedes

that his argument is foreclosed in light of Almendarez-Torres and

circuit precedent, but he raises it here to preserve it for further

review.

     For the first time on appeal, Huitron argues that the district

court plainly erred by applying a 16-level sentence enhancement

pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i).          Because Huitron did not

raise this issue below, we review for plain error.               See United

States v. Hull, 160 F.3d 265, 271 (5th Cir. 1998).              Contrary to

Huitron’s contention, his prior conviction for distribution of

cocaine was in federal court, not state court.           All of the offenses

contained   in    21    U.S.C.   §     841(a),   which    criminalizes    the

distribution     of   cocaine,   are   drug   trafficking   offenses     under

§ 2L1.2(b)(1)(A)(i).        Compare § 841(a) with § 2L1.2 comment.

(n.(1)(B)(iv)).       Thus, while the district court may have erred by

relying upon the description of the facts underlying Huitron’s

prior conviction in the presentence report, see United States v.

Garza-Lopez, 410 F.3d 268, 273-274 (5th Cir. 2005), Huitron cannot

establish plain error because his prior conviction does support the

enhancement.     See United States v. Martinez-Cortez, 988 F.2d 1408,

1415-16 & n.37 (5th Cir. 1993).



                                       2
    AFFIRMED.




3